Citation Nr: 0707611	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  04-11 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ankle disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right tibia and fibula fracture.  

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.  




REPRESENTATION

Veteran represented by:	Karlos Ulibarri, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from August 1965 to September 
1967.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  

The veteran testified in support of these claims before a 
Decision Review Officer at a hearing held at the RO in 
Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  In a rating decision dated February 1994, the RO denied 
the veteran entitlement to service connection for, in part, 
right knee, right ankle and right leg disorders, PTSD and 
bilateral hearing loss.

2.  The RO notified the veteran of the February 1994 rating 
decision and of his appellate rights with regard to such 
decision, but the veteran did not appeal the decision to the 
Board.

3.  The evidence received since February 1994 is neither 
cumulative nor redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim of 
entitlement to service connection for a right knee disorder.

4.  The evidence received since February 1994 is neither 
cumulative nor redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim of 
entitlement to service connection for a right ankle disorder.

5.  The evidence received since February 1994 is neither 
cumulative nor redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim of 
entitlement to service connection for residuals of a right 
tibia and fibula fracture.

6.  The evidence received since February 1994 is neither 
cumulative nor redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim of 
entitlement to service connection for PTSD.

7.  The evidence received since February 1994 is neither 
cumulative nor redundant, but does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to decide fairly the merits of the claim of 
entitlement to service connection for hearing loss.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision, in which the RO denied 
the veteran entitlement to service connection for right knee, 
right ankle and right leg disorders, PTSD and bilateral 
hearing loss, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  

2.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right knee 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a right 
ankle disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2000).

4.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for residuals of 
a right tibia and fibula fracture.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2000).

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).

6.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide that VA 
will notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  They also require VA to assist a claimant in 
obtaining evidence necessary to substantiate a claim, but 
such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to his claims such 
that the Board's decision to proceed in adjudicating these 
claims does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 38 
C.F.R. § 3.159(b), and Quartuccio, that informs the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, the Court further held that, under 38 C.F.R. § 
3.159(b), VA must request the claimant to provide any 
evidence in his possession that pertains to the claim.  Id. 
at 120-21.  The Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
Id. at 120, 122-24. 

In March 2006, the Court held that, with regard to claims to 
reopen, VA must inform a claimant of the evidence and 
information necessary to reopen a claim and of the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1, 8-9 (2006).  The Court 
explained that, in notifying the claimant of what evidence 
would be considered new and material, VA should look at the 
basis for the denial in the prior decision and identify the 
evidence that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id. 
at 9-11. 

Also in March 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date and 
explain to the claimant how it will determine the disability 
rating and effective date to be assigned.  Id. at 486.   

In this case, the RO provided the veteran VCAA notice on his 
claims by letter dated February 2001, before initially 
deciding those claims in a rating decision dated July 2002.  
The timing of this notice thus reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of this notice also reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  In the February 2001 letter, the RO acknowledged the 
veteran's claims, informed him of the evidence necessary to 
support those claims, identified the type of evidence that 
would best do so, notified him of the VCAA and VA's duty to 
assist and indicated that it was developing his claims 
pursuant to that duty.  As well, the RO identified the bases 
of the prior denial of the veteran's claims.  The RO also 
identified the evidence it had received in support of those 
claims, the evidence VA still needed from the veteran, and 
the evidence it was responsible for getting.  The RO noted 
that it was responsible for making reasonable efforts to 
assist the veteran in obtaining all outstanding evidence 
provided he identified the source(s) thereof.  The RO also 
noted that, ultimately, it was the veteran's responsibility 
to ensure VA's receipt of all requested evidence.  The RO 
advised the veteran to identify or send directly to VA all 
requested evidence.

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims.  38 U.S.C.A.§ 
5103A(a), (b), (c) (West 2002).  For instance, the RO secured 
and associated with the claims file all evidence the veteran 
identified as being pertinent to those claims, including 
service medical and personnel records, post-service VA and 
private treatment records, employment information and all 
information available from the Social Security Administration 
(SSA).  The RO did not conduct medical inquiry in support of 
the veteran's claims because, as explained below, VA did not 
receive new and material evidence in support thereof.    

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  

II.  Analysis of Claims

The RO previously denied the veteran entitlement to service 
connection for right knee, right ankle and right leg 
disorders, PTSD and bilateral hearing loss.  In a rating 
decision dated February 1994, the RO denied these claims on 
the following bases: (1) The evidence did not establish that 
the veteran's right knee, right ankle and right leg disorders 
were incurred in service ending in 1967; (2) The evidence 
also did not establish that he had hearing loss in service; 
and (3) He did not submit sufficiently detailed information 
for VA to verify the stressors he alleged caused his PTSD.  
The RO based this decision on the veteran's service medical 
and personnel records, VA and private treatment records, 
information from SSA, and the veteran's statements.  

By letter dated March 1994, the RO notified the veteran of 
the February 1994 rating decision and of his appellate rights 
with regard to such decision, but the veteran did not appeal 
the decision to the Board.  The February 1994 rating decision 
is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1993).  

A claim that is the subject of a prior final denial may be 
reopened if new and material evidence is received with 
respect to that claim. Once a claim is reopened, the 
adjudicator must review it on a de novo basis, with 
consideration given to all of the evidence of record.  38 
U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 
(1996). 

In this case, the veteran attempted to reopen the previously 
noted claims by filing a written statement received at the RO 
on August 10, 2000.  For claims filed prior to August 29, 
2001, as in this case, new and material evidence means 
evidence not previously submitted to agency decisionmakers, 
which is neither cumulative nor redundant, which bears 
directly and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The pertinent evidence that has been associated with the 
claims file since the RO's last final denial in February 1994 
includes pre-service and post-service VA and private 
treatment records, information from SSA and the veteran's 
employer, reports of occupational injuries, the veteran's 
written statements and hearing testimony, letters from VA and 
private physicians, insurance information, service medical 
and personnel records, and a copy of a letter the veteran 
sent to his parents during service.  

With the exception of some of the service medical and 
personnel records, which show that the veteran either 
reported or received treatment for right ankle and right leg 
complaints during service, this evidence is new because it 
was not previously submitted to agency decisionmakers and is 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial.  

This evidence is not material, however, because it does not 
bear directly and substantially upon any of the specific 
matters under consideration and, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to decide fairly the 
merits of the claims of entitlement to service connection for 
a right knee disorder, a right ankle disorder, residuals of a 
right tibia and fibula fracture, PTSD, hearing loss.  

Specifically, the service medical and personnel records and 
the letter to the veteran's parents confirm previously 
submitted evidence of in-service right ankle and right leg 
treatment.  

The pre-service and post-service treatment records, insurance 
information, letters from VA and private physicians, 
information from the veteran's employer, and reports of 
occupational injuries establish that the veteran fractured 
his right leg prior to service, received treatment for all of 
the disorders at issue in this appeal following discharge 
from service, and suffered multiple right ankle and right 
knee injuries following discharge from service, beginning in 
the 1970s.      

Information from SSA shows that, effective March 1992, SSA 
found the veteran disabled due, in part, to PTSD.  

The veteran's written statements and hearing testimony 
reflect his belief that his right leg, right knee and right 
ankle disorders, hearing loss and PTSD are related to his 
period of active service, during which he allegedly 
aggravated his pre-service right leg fractures, which 
included injury to his right knee, received treatment for 
right knee and right ankle complaints, experienced in-service 
stressors of such severity they caused his to develop PTSD, 
and suffered acoustic trauma when a gun went off close to his 
ears.  His hearing testimony also indicates that he tried to 
contact certain individuals who he believed could verify his 
in-service stressors and acoustic trauma, but in response, 
learned that one individual had died and the other 
individuals were not willing to submit statements on the 
veteran's behalf.  

None of the newly submitted evidence establishes any of the 
missing elements of the previously denied claims.  Such 
evidence does not establish that the veteran's right knee, 
right ankle and right leg disorders were incurred in service, 
or that the veteran had hearing loss or suffered acoustic 
trauma in service.  Such evidence also does not include any 
additional evidence regarding the veteran's alleged in-
service stressor, which could be used by VA to verify that 
the alleged stressors actually.  It therefore can not be 
considered material.

Having determined that new and material evidence has not been 
received, the Board may not reopen the claims of entitlement 
to service connection for a right knee disorder, a right 
ankle disorder, residuals of a right tibia and fibula 
fracture, PTSD, and hearing loss.  Rather, it must deny those 
claims.  


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a right knee 
disorder is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for a right ankle 
disorder is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for residuals of a right 
tibia and fibula fracture is denied.  

New and material evidence not having been received, the claim 
of entitlement to service connection for PTSD is denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for hearing loss is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


